      Case 1:19-cv-00841-LG-RPM Document 25 Filed 09/29/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

CLINT ALAN NEICE                                                      PLAINTIFF

v.                                             CAUSE NO. 1:19CV841-LG-RPM

HARRISON COUNTY                                                      DEFENDANT

                 ORDER ADOPTING PROPOSED FINDINGS
                   OF FACT AND RECOMMENDATION

      BEFORE THE COURT are the [19] Proposed Findings of Fact and

Recommendation entered by United States Magistrate Judge Robert H. Walker.

The Magistrate Judge recommended that Plaintiff Clint Alan Neice’s civil rights

Complaint be dismissed without prejudice for failure to prosecute.

      At the time Neice filed this lawsuit, he was incarcerated at the Harrison

County Adult Detention Center in Gulfport, Mississippi. Judge Walker entered the

Proposed Findings recommending dismissal after Neice failed to appear at the

omnibus hearing conducted on June 22, 2020. The copy of the Minute Entry

regarding the Omnibus hearing and the copy of the Proposed Findings mailed to

Neice were returned to the Court as undeliverable. A search conducted on the

Mississippi Department of Corrections’ website reveals that Neice is no longer

incarcerated. The Court entered an [22] Order requiring the Clerk of Court to mail

a copy of the Proposed Findings to Neice’s last known home mailing address, which

was located during a review of the record. This copy of the Proposed Findings was

also returned and marked “Refused” and “Unable to Forward.” Therefore, the Court

has no way of contacting Neice. The Court previously informed Neice that failure to
      Case 1:19-cv-00841-LG-RPM Document 25 Filed 09/29/20 Page 2 of 2




advise the court of a change of address may result in sua sponte dismissal of his

lawsuit without further notice. (Order, at 2, ECF No. 3).

      Where no party has objected to the Magistrate Judge’s Proposed Findings

and Recommendation, the Court need not conduct a de novo review of them. See 28

U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings and recommendations to which

objection is made.”). In such cases, the Court need only satisfy itself that there is no

clear error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d

1415, 1420 (5th Cir. 1996). Having conducted the required review, the Court finds

that Judge Walker’s Proposed Findings of Fact and Recommendation are neither

clearly erroneous nor contrary to law. This lawsuit is dismissed without prejudice

for failure to prosecute.

      IT IS, THEREFORE, ORDERED AND ADJUDGED the [19] Proposed

Findings of Fact and Recommendation entered by United States Magistrate Judge

Robert H. Walker are ADOPTED as the opinion of the Court. This lawsuit is

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 28th day of September, 2020.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -2-
